Citation Nr: 0016401	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  95-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1995 decision by the VA RO which denied the 
veteran's claim for service connection for a psychiatric 
disorder.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for a psychiatric 
disorder.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Navy from March 1986 
to March 1990.  

The veteran's service medical records show he was admitted to 
a Navy hospital in February 1990 on referral for emergency 
psychiatric evaluation after repeated inappropriate behavior 
(e.g., being found in places where he was not supposed to be 
and not answering or giving inappropriate answers to 
questions) during a recent two-week deployment of his ship.  
The hospital report states that after lengthy observation and 
evaluation during the admission there appeared to be no 
evidence of an underlying psychotic thought disorder or 
affective disorder.  A history of passive-aggressive 
personality traits was elicited.  These traits reportedly 
were confirmed by members of his command and were evident 
during the admission.  A tentative diagnosis of passive-
aggressive personality disorder was offered.  That diagnosis 
remained tentative since the treating doctor would have 
preferred to obtain further history from the veteran and his 
family.  The veteran, however, remained uncooperative.  Since 
his recent disturbance of conduct seemed in excess of what 
was normal for him, the diagnosis of adjustment disorder with 
mixed disturbance of emotion and conduct was offered at 
discharge.  His upcoming separation from service was noted, 
and it was reported that a more expeditious administrative 
discharge from service could be undertaken for a personality 
disorder.  The final listed diagnoses were adjustment 
disorder with mixed disturbance of emotion and conduct; and 
passive-aggressive personality disorder (tentative).  The 
veteran was discharged from the hospital and returned to his 
command.  His service separation examination later in 
February 1990 noted clinical evaluation of the psychiatric 
system was normal.  The veteran was given a regular 
separation from active duty in early March 1990.

Medical records associated with employment by the 
Philadelphia school district show the veteran sustained 
injuries in a motor vehicle accident in October 1991 and that 
he was examined in November 1991.  There were no findings of 
any psychiatric pathology.

On an August 1992 employment physical examination for the U. 
S. Post Office, the veteran reported he had never received 
any psychiatric treatment.  Clinical evaluation of his mental 
status was normal.  

Employee health unit records from the U. S. Post Office show 
the veteran was seen in October 1992 requesting to be sent 
home for complaints of cold symptoms.  He was returned to 
work.  In February 1993, he became angry when the nurse would 
not send him home for his complaints of shakes, aches, 
headaches, and dizziness.  In June 1993, he had complaints of 
chest pain.  It was noted that he was sluggish and his pupils 
were constricted.  He reported that he had had 2 beers.  His 
family was called to escort him home.  Later in June 1993, it 
was noted that that he had an altercation and his employee 
badge was "pulled."

On a March 1994 medical history form for the Naval Reserve, 
the veteran denied a history of psychiatric problems or 
treatment.

In June 1994, the veteran filed a claim for service 
connection for a psychiatric disorder.

At a July 1994 VA psychiatric examination, the veteran denied 
ever receiving psychiatric treatment.  Following the 
examination, the diagnosis was schizotypal personality 
disorder.

In an April 1997 statement, an acquaintance of the veteran 
reported that the veteran had nervous symptoms and a nervous 
breakdown in service.

Private medical records from The Consortium show the veteran 
sought a psychiatric evaluation in November 1998.  He gave a 
past history of alcohol and drug abuse which ended several 
years ago.  His current complaints included depression which 
he said stemmed from his service in the Navy.  The 
provisional diagnosis was avoidant personality disorder.  An 
intake evaluation was provided in December 1998.  The veteran 
reported that he began hearing voices soon after he got out 
of the military.  The diagnoses were paranoid schizophrenia 
and rule out avoidant personality disorder.  Records through 
February 1999 show ongoing treatment at this facility.

At a May 2000 Travel Board hearing, the veteran and his 
sister related that he had a nervous breakdown during 
service.  It was argued that his current nervous condition 
started in service.  



II  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The threshold question is whether the veteran has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
such evidence, there is no duty on the part of the VA to 
assist him with his claim, and it must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For his claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The veteran's service medical records show he was evaluated 
for psychiatric purposes in February 1990, just prior to his 
separation form service.  The assessment at the time was that 
he had an adjustment disorder and a personality disorder.  It 
was noted that there was no evidence of an underlying 
psychotic thought disorder or affective disorder.  A 
subsequent service separation examination showed no 
psychiatric disorder, and the veteran was released from 
active duty in March 1990.  When the veteran was examined for 
a job with the Post Office in August 1992, his mental status 
was normal.  A July 1994 VA psychiatric examination resulted 
in a diagnosis of a personality disorder.  When the veteran 
was first seen at The Consortium in November 1998, the 
assessment was a personality disorder.  Later records from 
this facility note diagnoses of both a personality disorder 
and schizophrenia.  

The service and post-service records contain diagnoses of a 
personality disorder.  A personality disorder is not a 
disability for VA compensation purposes and may not be 
service connected.  38 C.F.R. § 3.303(c).  The service 
records do not show a chronic acquired psychiatric disorder.  
There is no medical evidence of a psychosis within the year 
after service as required for a presumption of service 
incurrence for such condition.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A chronic acquired 
psychiatric disorder, schizophrenia, is first shown many 
years after service.  There is no medical evidence linking 
such condition to service, and without such competent 
evidence the claim for service connection is not well 
grounded.  Caluza, supra.

The veteran, his sister, and an acquaintance have asserted 
that his nervous condition stared during service.  As laymen, 
they are not competent to render a medical opinion regarding 
diagnosis or etiology, and their statements do not serve to 
make the claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The records from The Consortium note that 
the veteran said his symptoms started in service, but such a 
bare transcription of a self-reported lay history is not 
transformed into competent medical evidence, as required for 
the claim to be well grounded, merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet.App. 406 (1995).  

In the absence of medical evidence of a nexus between service 
and a current psychiatric disorder, the claim for service 
connection for a psychiatric disorder is implausible, and 
thus the claim must be denied as not well grounded.  38 
U.S.C.A. § 5107(a); Caluza, supra.







ORDER

Service connection for a psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

